  Case 16-27022         Doc 52     Filed 02/12/19 Entered 02/12/19 10:02:27              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-27022
         WHITLEY WILSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/23/2016.

         2) The plan was confirmed on 10/18/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/12/2017, 07/17/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/08/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-27022        Doc 52        Filed 02/12/19 Entered 02/12/19 10:02:27                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $2,840.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $2,840.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,690.16
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $128.08
    Other                                                                     $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,840.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                   Unsecured         200.00           NA              NA            0.00       0.00
CAVALRY INVESTMENTS               Unsecured         523.00        523.09          523.09           0.00       0.00
CHASE BANK                        Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      2,500.00       1,454.36        1,454.36           0.00       0.00
CONCORDIA UNIVERSITY              Unsecured      2,820.00            NA              NA            0.00       0.00
Convergent Outsourcing            Unsecured         372.00           NA              NA            0.00       0.00
DIRECTV                           Unsecured         200.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         608.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         149.00           NA              NA            0.00       0.00
MBB                               Unsecured         867.00           NA              NA            0.00       0.00
MBB                               Unsecured          95.00           NA              NA            0.00       0.00
NORTHWEST COLLECTORS              Unsecured         200.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         251.00        339.67          339.67           0.00       0.00
PORTFOLIO RECOVERY ASSOC          Unsecured         609.00        608.88          608.88           0.00       0.00
PORTFOLIO RECOVERY ASSOC          Unsecured         566.00        565.80          565.80           0.00       0.00
RESURGENT CAPITAL SERVICES        Unsecured            NA           6.49            6.49           0.00       0.00
SOUTHERN AUTO FINANCE CO          Secured        5,275.00     15,346.25        15,346.25           0.00       0.00
SOUTHERN AUTO FINANCE CO          Unsecured     10,182.00            NA              NA            0.00       0.00
SPRINT NEXTEL                     Unsecured         500.00        607.54          607.54           0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured         290.00           NA              NA            0.00       0.00
STATE FARM MUTUAL                 Unsecured      3,000.00            NA              NA            0.00       0.00
TCF BANK                          Unsecured         200.00           NA              NA            0.00       0.00
UNITED ACCEPTANCE INC             Unsecured      7,537.00            NA              NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      7,595.00     31,457.34        31,457.34           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,795.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,356.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,887.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,887.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,863.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,859.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,832.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-27022          Doc 52     Filed 02/12/19 Entered 02/12/19 10:02:27                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal       Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
US DEPT OF ED/NAVIENT            Unsecured      1,538.00            NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      1,490.00            NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      1,415.00            NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      1,334.00            NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      1,065.00            NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      1,016.00            NA             NA           0.00        0.00
VILLAGE OF STONE PARK            Unsecured         100.00           NA             NA           0.00        0.00
VILLAGE OF VILLA PARK            Unsecured           1.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                  $0.00               $0.00
      Mortgage Arrearage                                     $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                           $15,346.25                  $0.00               $0.00
      All Other Secured                                      $0.00                  $0.00               $0.00
TOTAL SECURED:                                          $15,346.25                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $35,563.17                  $0.00               $0.00


Disbursements:

       Expenses of Administration                              $2,840.00
       Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                           $2,840.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-27022         Doc 52      Filed 02/12/19 Entered 02/12/19 10:02:27                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
